Citation Nr: 1803074	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  10-40 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), prior to May 15, 2015.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1997 to January 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that awarded an increased rating of 50 percent for the Veteran's service-connected PTSD, effective from January 12, 2007.  Thereafter, in February 2014, the Board took jurisdiction over the TDIU claim.  The Board also remanded the claims for additional development.  Subsequently, in a November 2015 rating decision, the RO increased the disability rating from 50 percent to 70 percent for PTSD, effective from January 12, 2007, and assigned a 100 percent schedular disability rating from May 15, 2015, forward.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets further delay, the Veteran's claims must be remanded for additional development to ensure that there is a complete record upon which to decide his claims, so that he is afforded every possible consideration.

At present, the Veteran's treatment records from the VA Puget Sound Healthcare System dated through July 2012, and from the Long Beach VA Medical Center (VAMC) dated through August 2013, have been associated with his file.  However, the November 2015 supplemental statement of the case indicates that treatment records from the Long Beach VAMC dated through October 2015 had been reviewed.  Further, in a June 2017 VA Form 21-8940 the Veteran indicated that he had also received treatment at a VA treatment facility in Fort Worth, Texas, since 2007.  Accordingly, his complete VA treatment records must be obtained on remand.

Further, in a recent June 2017 post remand brief, the Veteran's representative requested that the claim for TDIU be remanded for the AOJ to consider in the first instance the newly submitted evidence to substantiate this claim, consisting of the June 2017 VA Form 21-8940.  Accordingly, the Board is remanding this claim.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the VA Puget Sound Healthcare System, dated since July 2012; from the Long Beach VAMC, dated since August 2013; and from the VA treatment facility in Fort Worth, Texas, dated since 2007.  

2.  Next, readjudicate the Veteran's claims on appeal based upon a review of the complete record, including the June 2017 VA Form 21-8940.  If any claim remains denied, issue a supplemental statement of the case (SSOC) and allow the appropriate time for response.  Then, return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




